                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION


 UNITED STATES OF AMERICA                    §
                                             §
 v.                                          §         Criminal No. 4:21-cr-00009
                                             §
 ROBERT T. BROCKMAN                          §


                                 [PROPOSED] ORDER

       Having considered Defendant Robert T. Brockman’s Motion for the Appointment

of Neutral Court-Designated Experts and to Exclude Testimony from Dr. Park Dietz, Dr.

Robert Denney, and Dr. Ryan Darby, it is hereby ORDERED that the Motion is

GRANTED.

       The parties are hereby directed to submit proposals within fourteen days of this

Order for neutral licensed or certified psychiatrists or psychologists to conduct psychiatric

or psychological examinations of Mr. Brockman pursuant to Title 18, United States Code,

sections 4241(b) and 4247(b).

       The testimony and reports of Dr. Park Dietz, Dr. Robert Denney, and Dr. Ryan

Darby are hereby excluded from evidence in this matter.

       So ORDERED, this ______ day of __________, 2021.


                                                  _______________________________
                                                  George C. Hanks, Jr.
                                                  United States District Judge




                                            -1-
